826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Morris MAY, Plaintiff-Appellant.
No. 87-3523.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

Before MILBURN and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
In April of 1987, the district court entered an order requiring that plaintiff attach a sworn statement to any complaint which he seeks to file in the district court.  It is required to contain statements that the complaint is well-grounded in fact, not offered for any improper purpose and that it presents new or novel claims not previously litigated.  The statement must also list lawsuits previously filed which are similar or related.  No appeal was taken from that order.


3
The instant appeal is from a May 15, 1987, order denying plaintiff leave to file a new complaint without the required sworn statement.  The district court returned the complaint to plaintiff with instructions that upon receipt of a sworn statement that it will again review the complaint.  This order is tantamount to an order dismissing a complaint without prejudice to its amendment.  The dismissal of a complaint without prejudice to amendment is not a final order appealable under 28 U.S.C. Sec. 1291.   Azar v. Conley, 480 F.2d 220 (6th Cir.1973).


4
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.